 1   Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
 2   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 3   Las Vegas, Nevada 89101
     Telephone: (702) 727-1400; Facsimile: (702) 727-1401
 4   chad.butterfield@wilsonelser.com
     Attorneys for Defendant, NAVIGATORS SPECIALTY INSURANCE COMPANY
 5

 6                                  UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8   BURKE CONSTRUCTION GROUP, INC.,                    Case No.: 3:20-cv-00195-LRH-WGC

 9                  Plaintiff(s),                       STIPULATION AND ORDER FOR
                                                        EXTENSION OF TIME FOR
10
             v.                                         DEFENDANT TO FILE
11                                                      RESPONSIVE PLEADING TO
     NAVIGATORS SPECIALTY INSURANCE                     PLAINTIFF’S COMPLAINT
12   COMPANY, And DOES 1 through 25,
     Inclusive,                                         (First Request)
13
                    Defendant(s).
14

15
             Plaintiff, Burke Construction Group, Inc. (“Plaintiff”), by and through its counsel of record,
16
     Stephen G. Castronova, Esq. of CASTRONOVA LAW OFFICES, PC; and Defendant, Navigators
17
     Specialty Insurance Company (“Defendant”), by and through its counsel of record, Chad C.
18
     Butterfield, Esq. of Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, hereby stipulate and agree
19
     to extend the deadline for Defendant to file a responsive pleading to Plaintiff’s Complaint by thirty
20
     (30) days, from April 6, 2020 to May 6, 2020.
21
             This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the
22
     requested extension, as the parties are attempting to negotiate a resolution of this action.
23
     Accordingly, the parties agree that the requested extension furthers the interests of this litigation
24
     and is not being requested in bad faith or to delay these proceedings unnecessarily.
25
     ///
26
     ///
27
     ///
28


     1585369v.1
 1           This is the parties’ first request for extension of the deadline.
 2           DATED this 6th day of April, 2020.
 3                                                  WILSON, ELSER, MOSKOWITZ,
                                                    EDELMAN & DICKER LLP
 4

 5                                                    /s/ Chad C. Butterfield
                                                    CHAD C. BUTTERFIELD
 6                                                  Nevada Bar No. 10532
                                                    300 South Fourth Street, 11th Floor
 7                                                  Las Vegas, NV 89101
                                                    Attorneys for Defendant Navigators Specialty
 8
                                                    Insurance Company
 9

10           DATED this 6th day of April, 2020.

11                                                  CASTRONOVA LAW OFFICES, PC

12                                                    /s/ Stephen G. Castronova
                                                    STEPHEN G. CASTRONOVA, ESQ.
13                                                  Nevada Bar No. 7305
                                                    605 Forest Street
14
                                                    Reno, NV 89509
15                                                  Attorney for Plaintiff Burke Construction
                                                    Group, Inc.
16

17                                                  ORDER
18           GOOD CAUSE SHOWN, IT IS SO ORDERED.
19           Dated: April 6, 2020.

20

21
                                                     ________________________________________
22                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


     1585369v.1
